Citation Nr: 1037878	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for liver disease, claimed 
as due to exposure to carbon tetrachloride and trichloroethylene.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to carbon tetrachloride and 
trichloroethylene.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to September 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2005 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2008 videoconference 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  

The Board remanded this claim for further development in a March 
2009 decision.  The development requested has not been completed.  
Accordingly, the appeal must again be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran contends that his current liver disease and prostate 
cancer are related to exposure to chemicals during active 
service.  Specifically, he has asserted that during his 2 years 
and 3 months of service as an aviation jet mechanic, he worked on 
engines and aircraft and used the cleaning agents carbon 
tetrachloride and trichloroethylene without proper protection 
such as gloves and breathing apparatus.  He testified at the 
October 2008 Board hearing that he and his comrades used these 
chemicals to clean engine parts, floors, hangars, and even their 
hands.  He further testified that carbon tetrachloride and 
trichloroethylene were later found by scientists and medical 
experts to be carcinogenic.  Thus, he believes his liver disease 
and prostate cancer were caused by exposure to these chemicals.  

The Veteran's service treatment records (STRs) show that he 
appeared before a Physical Evaluation Board in August 1963 and 
was recommended for separation due to injuries to the right upper 
extremity (for which he is currently in receipt of service-
connected disability compensation).  However, the STRs contain no 
mention of his currently claimed conditions, or of his duties in 
service.  His separation document, DD Form 214, lists "NONE" 
for his military occupational specialty (MOS), but notes that a 
related civilian occupation would be aircraft engine mechanic.  

In March 2009, the Board remanded the claim for further 
development, to include requesting the Veteran's service 
personnel records so as to verify his MOS.  The service personnel 
records were received, and they do contain other references to 
the Veteran's MOS.  For example, his Record of Discharge, Release 
from Active Duty, or Death report states that the Veteran's 
highest rating satisfactorily held for pay purposes was 
"Aviation Machinist's Mate, Second Class."  Additionally, his 
Enlisted Classification Record states that the Veteran was 
recommended to strike (i.e., seek higher pay rates) for Aviation 
Mechanical Group Ratings.  Thus, although they do not provide 
additional detail regarding the Veteran's specific duties, the 
Veteran's service personnel records verify his MOS.  

The Board's March 2009 remand stated that the RO should verify 
whether it is likely that the Veteran was exposed to carbon 
tetrachloride and trichloroethylene given his asserted MOS.  
Specifically, the Board stated that the RO should request that 
the Chief Public Health and Environmental Hazards Officer, or any 
other appropriate VA official, should review the claims file and 
render an opinion as to whether it was likely that the Veteran 
was exposed to such chemicals in the course of his duties.  
However, there is no indication that such an opinion was 
requested.  Additionally, the March 2009 Board remand stated that 
a VA examination should be afforded if it were found that the 
Veteran was likely exposed to chemicals in the course of his 
duties.  

Where the remand directives of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
reiterates its concern that an opinion as to the likelihood of 
chemical exposure is necessary, and remand is again required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Chief Public Health and 
Environmental Hazards Officer, or any other 
VA official deemed appropriate, review the 
claims file, including the Veteran's service 
personnel records and transcript of testimony 
at the October 2008 Board hearing, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., to a degree of 
probability of 50 percent or more), or 
unlikely (i.e., a probability of less than 50 
percent) that the Veteran was exposed to 
carbon tetrachloride and/or trichloroethylene 
during his duties in active military service 
from October 1959 to September 1963.  A 
rationale must be provided for any opinion 
rendered.

2.  If the RO determines from the above 
evidentiary development that it is likely 
that the Veteran was exposed to carbon 
tetrachloride and/or trichloroethylene during 
service, schedule him for an examination to 
determine whether his liver disease, to 
include fatty liver and abnormal liver 
function tests, and/or his prostate cancer 
are due to his exposure to such chemicals.  
The claims file, to include a copy of 
this remand, must be made available to 
the examiner for review of the medical 
history in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.

a.  Specifically, the examiner should 
address the issue of whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
current liver disease and/or prostate 
cancer are related to the Veteran's active 
service, and specifically to his exposure 
to carbon tetrachloride and/or 
trichloroethylene, or whether such a 
relationship to service is unlikely (i.e., 
less than a 50-50 probability).  Any 
studies or tests deemed necessary should 
be conducted, and a rationale must be 
provided for any opinion rendered.   

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.  If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an SSOC addressing entitlement to 
service connection for liver disease and 
prostate cancer and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

